Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-8, 17-23 are subject to examination.  Claims 9-16 are cancelled.

Priority
Applicant’s claim for foreign priority as claimed in this application under 35 U.S.C. 119(a)-(d) or (f), CHINA 201611057266.5 11/26/2016, is acknowledged.  
Applicant’s claim for PCT as claimed in this application under 35 U.S.C. 371, PCT/CN2017/078852 03/30/2017, is acknowledged.  

Response to Amendment
The preliminary amendment, paper dated 5/28/19 (claims, specification) is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
Method For Securely Controlling Smart Home, And Terminal Device for generating a key based on selected operation indication, please refer to MPEP 606 for title contents.

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Logue et al., 2015/0097689.
Referring to claim 1, Logue discloses  a method for securely controlling (a setup method that is sufficiently secure in terms of authentication, encryption, resistance to hacking/spoofing, and overall network integrity, para 93) a smart home device (hazard detector or other smart-home device), wherein the method comprises:

    PNG
    media_image1.png
    629
    840
    media_image1.png
    Greyscale

displaying, by an intelligent terminal device (display on mobile computing device, para 96),  operation indication for a smart home device (adding/installing of the smart device, para 96) when the intelligent terminal device receives an operation instruction entered by a user to add the smart home device (adding and provisioning of the smart device with the mobile computing device, para 96,  user entered/activated operation at the hazard detector/smart device, para 205) wherein the operation indication is used to instruct the user to perform function control on the smart home device (the user at the mobile computing device is provided information to control the hazard detector/smart device, para 205); and

    PNG
    media_image2.png
    719
    564
    media_image2.png
    Greyscale

generating, by the intelligent terminal device when determining an operation indication selected by the user from the operation indication, a first key based on the selected operation indication (key/code/device authenticity information associated with the operation of the hazard detector/smart device, para 215, 93), wherein the first key is used by the intelligent terminal device to encrypt information to be sent to the smart home device (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93),

    PNG
    media_image3.png
    771
    607
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    571
    751
    media_image4.png
    Greyscale

Referring to claim 2, Logue discloses wherein after the displaying, by an intelligent terminal device (display on mobile computing device, para 96),  operation indication for a smart home device (adding/installing of the smart device, para 96) when the intelligent terminal device receives an operation instruction entered by a user to add the smart home device (adding and provisioning of the smart device with the mobile computing device, para 96,  user entered/activated operation at the hazard detector/smart device, para 205) wherein the operation indication is used to instruct the user to perform function control on the smart home device (the user at the mobile computing device is provided information to control the hazard detector/smart device, para 205);
receiving, by the intelligent terminal device, the operation indication selected by the user from the  operation indication (the user device receiving the hazard detector/smart device operation, with 

Referring to claim 4, Logue discloses  whereina after (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93) the generating, by the intelligent terminal device when determining an operation indication selected by the user from the operation indication, a first key based on the selected operation indication (key/code/device authenticity information associated with the operation of the hazard detector/smart device, para 215, 93), wherein the first key is used by the intelligent terminal device to encrypt information to be sent to the smart home device (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93), encrypting, by the intelligent terminal device by using the first key, authentication information for controlling the intelligent terminal device to access a Wi-Fi network, para 93, 94 and sending encrypted authentication information of the Wi-Fi network to the smart home device, wherein the authentication information comprises at least one of a name, a password, or a certificate of the Wi-Fi network, para 93, 94.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Logue et al., 2015/0097689 in view of Liu et al 20160134418.
Referring to claim(s) 3, Logue discloses whereina. 
Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Logue et al., 2015/0097689 in view of Dubman et al., 2015/0373022.
Referring to claim(s) 5, Logue does not disclose, which is well-known in the art, which Dubman discloses, wherein the operation indication is determined based on a type of the smart home device (operation/parameters based on the smart device, para 133, 148). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Logue to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing operation/parameter based on a type of the smart device. Different smart device would need respective parameter/operation for implementation regarding communication of information. Selection of operation/parameter would enable the smart device to receive the information for performing the smart device specific action, para 133, 148. 

Claims 6, 8, rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Logue.
Referring to claim 6, Logue discloses a method for securely controlling (a setup method that is sufficiently secure in terms of authentication, encryption, resistance to hacking/spoofing, and overall network integrity, para 93) a smart home device (hazard detector or other smart-home device), wherein the method comprises:

    PNG
    media_image1.png
    629
    840
    media_image1.png
    Greyscale

receiving, by a smart home device a function control instruction triggered by a user (user entry on mobile computing device, para 96), wherein the function control instruction is entered by the user based on operation indication displayed on an intelligent terminal device (user entering regarding adding/installing of the smart device, para 96), and wherein the operation indication is used to instruct the user to perform function control on the smart home device (adding and provisioning of the smart device with the mobile computing device, para 96,  user entered/activated operation at the hazard detector/smart device, para 205, the user at the mobile computing device is provided information to control the hazard detector/smart device, para 205) and

    PNG
    media_image2.png
    719
    564
    media_image2.png
    Greyscale

generating, by the smart home device, a first key based on the function control instruction (key/code/device authenticity information associated with the operation of the hazard detector/smart device, para 215, 93) wherein the first key is used to decrypt encrypted information sent by the intelligent terminal device to the smart home device (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93)

    PNG
    media_image3.png
    771
    607
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    571
    751
    media_image4.png
    Greyscale

Referring to claim 8, Logue discloses whereina after the generating, by the smart home device, a first key based on the function control instruction, (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93), receiving, by the smart home device, encrypted authentication information that is of a Wi-Fi network and sent by the intelligent terminal device, and decrypting the encrypted authentication information of the Wi-Fi network by using the first key (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information with Wi-Fi network, para 215, 93), to obtain decrypted authentication information of the Wi-Fi network, wherein the authentication information comprises at least one of a name, a password, or a certificate of the Wi-Fi network; para 93, .

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Logue in view of Liu.
Referring to claim(s) 7, Logue discloses whereina after the generating, by the smart home device, a first key based on the function control instruction (key/code/device authenticity information associated with the operation of the hazard detector/smart device, para 215, 93).  Logue does not specifically mention about, which is well-known in the art, which Liu discloses generating, by the device, a second key based on the first key, wherein the second key is used to decrypt the encrypted information sent by the intelligent terminal device to the smart home device (the second key based on the first key is generated for encryption for protecting communication between the devices, para 6, 9. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Logue to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a second key based on a key. The second key would be created using the key so that the second key would be used for encryption of information. This would enable protecting communication between devices, para 6, 9. 

Claims 17, 18, 20, rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Logue.
Referring to claim 17, Logue discloses  An intelligent terminal device, wherein the intelligent terminal device comprises (device for sufficiently secure in terms of authentication, encryption, resistance 
to hacking/spoofing, and overall network integrity, para 93):
a memory, the memory configured to store a program instruction; and

    PNG
    media_image1.png
    629
    840
    media_image1.png
    Greyscale

control, when an operation instruction entered by a user to add a smart home device (hazard detector or other smart-home 
device) is received, a display to display operation indication for the smart home device (display on mobile computing device, para 96), wherein the operation indication is used to instruct the user to perform function control on the smart home device (adding and provisioning of the smart device with the mobile computing device, para 96,  user entered/activated operation at the hazard detector/smart device, para 205); and

    PNG
    media_image2.png
    719
    564
    media_image2.png
    Greyscale

generate, when an operation indication selected by the user from the operation indication is determined, a first key based on the selected operation indication (key/code/device authenticity information associated with the operation of the hazard detector/smart device, para 215, 93) wherein the first key is used by the intelligent terminal device to encrypt information to be sent to the smart home device (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93).

    PNG
    media_image3.png
    771
    607
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    571
    751
    media_image4.png
    Greyscale

Referring to claim 18, Logue discloses receive the operation indication selected by the user from the  operation (the user device receiving the hazard detector/smart device operation, with authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information, para 215, 93).

Referring to claim 20, Logue discloses encrypt, by the intelligent terminal device by using the first key, authentication information for controlling the intelligent terminal device to access a Wi-Fi network, and send encrypted authentication information of the Wi-Fi network to the smart home device, wherein the authentication information comprises at least one of a name, a password, or a certificate of the Wi-Fi network, (authentication/encryption/network integrity among the user device .

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Logue et al., in view of Liu.
Referring to claim(s) 19, Logue does not specifically mention about, which is well-known in the art, which Liu discloses, generate a second key based on the first key, wherein the second key is used by the intelligent terminal device to encrypt the information to be sent to the smart home device (the second key based on the first key is generated for encryption for protecting communication between the devices, para 6, 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Logue to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a second key based on a key. The second key would be created using the key so that the second key would be used for encryption of information. This would enable protecting communication between devices, para 6, 9. 

Claims 21, 23, rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Logue.
Referring to claim 21, Logue discloses A smart home device, wherein the smart home device comprises (hazard detector or other smart-home device)
a memory, the memory configured to store a program instruction; and
 processor, the  processor configured to invoke the program instruction stored in the memory to:

    PNG
    media_image1.png
    629
    840
    media_image1.png
    Greyscale

receive a function control instruction triggered by a user, wherein the function control
instruction is entered by the user (user entry on mobile computing device, para 96) based on  operation indication displayed on an intelligent terminal device (user entering regarding adding/installing of the smart device, para 96), and wherein the operation indication is used to instruct the user to perform function control on the smart home device (adding and provisioning of the smart device with the mobile computing device, para 96,  user entered/activated operation at the hazard detector/smart device, para 205, the user at the mobile computing device is provided information to control the hazard detector/smart device, para 205); and

    PNG
    media_image2.png
    719
    564
    media_image2.png
    Greyscale

generate a first key based on the function control instruction (key/code/device authenticity information associated with the operation of the hazard detector/smart device, para 215, 93), wherein the first key is used


    PNG
    media_image3.png
    771
    607
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    571
    751
    media_image4.png
    Greyscale

Referring to claim 23, Logue discloses receive encrypted authentication information that is of a Wi-Fi network and sent by the intelligent terminal device, and decrypt the encrypted authentication information of the Wi-Fi network by using the first key (authentication/encryption/network integrity among the user device and the hazard detector/smart device using the key/code/device authenticity information with Wi-Fi network, para 215, 93), to obtain decrypted authentication information of the WiFi network, wherein the authentication information comprises at least one of a name, a password, or a certificate of the Wi-Fi network, , para 93, 94; and access the corresponding Wi-Fi network by using the decrypted authentication information of the Wi-Fi network, , para 93, 94.
.

Claim(s) 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Logue in view of Liu.
Referring to claim(s) 22, Logue does not specifically mention about, which is well-known in the art, which Liu discloses generate a second key based on the first key, wherein the second key is used to decrypt the encrypted information sent by the intelligent terminal device to the smart home device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Logue to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a second key based on a key. The second key would be created using the key so that the second key would be used for encryption of information. This would enable protecting communication between devices, para 6, 9. 


 
  . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493